Business Update Edison Electric InstituteFinancial ConferenceNovember 2-3, 2009Hollywood, Florida PG&E Corporation Exhibit 99 2 Cautionary Language RegardingForward Looking Statements This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s2009, 2010, and 2011 earnings from operationsper common share, the assumptions on which the guidance is based, and proposed capital expenditures.These statements and assumptions are necessarilysubject to various risks and uncertainties, the realization or resolution of which may be outside management’s control.Actual results may differmaterially.Factors that could cause actual results to differ materially include: •the Utility’s ability to manage capital expenditures and its operating and maintenance expenses within authorized levels; •the outcome of pending and future regulatory proceedings and whether the Utility is able to timely recover its costs through rates; •the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets, includingthe ability of the Utility and its counterparties to post or return collateral; •explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and computer systems, and similar events that may occur while operating andmaintaining an electric and natural gas system in a large service territory with varying geographic conditions, that can cause unplanned outages, reduce generating output, damagethe Utility’s assets or operations, subject the Utility to third party claims for property damage or personal injury, or result in the imposition of civil, criminal or regulatory fines orpenalties on the Utility; •the impact of storms, earthquakes, floods, drought, wildfires, disease and similar natural disasters, or acts of terrorism, that affect customer demand, or that damage or disrupt thefacilities, operations, or information technology and computer systems, owned by the Utility, its customers, or third parties on which the Utility relies; •the potential impacts of climate change on the Utility’s electricity and natural gas businesses; •changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes intechnology, including the development of alternative energy sources, or other reasons; •operating performance of the Utility’s two nuclear generating units at the Diablo Canyon Power Plant (“Diablo Canyon”), the availability of nuclear fuel, the occurrence of unplannedoutages at Diablo Canyon, or the temporary or permanent cessation of operations at Diablo Canyon; •whether the Utility can maintain the cost savings that it has recognized from operating efficiencies that it has achieved and identify and successfully implement additional sustainablecost-saving measures; •whether the Utility incurs substantial expense to improve the safety and reliability of its electric and natural gas systems; •whether the Utility achieves the CPUC’s energy efficiency targets and recognizes any incentives that the Utility may earn in a timely manner; •the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; •the impact of changing wholesale electric or gas market rules, including the impact of future changes ordered by the Federal Energy Regulatory Commission that will be incorporatedinto the new day-ahead, hour-ahead, and real-time wholesale electricity markets established by the California Independent System Operator to restructure the California wholesaleelectricity market; •how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; •the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other thirdparties; •the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; •the impact of environmental laws and regulations and the costs of compliance and remediation; •the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; •the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations; and •other factors and risks discussed in PG&E Corporation’s and the Utility’s 2008 Annual Report on Form 10-K and other reports filed with the Securities and
